Citation Nr: 0925997	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-13 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for a right ankle 
fracture, currently rated 20 percent disabling.

2.  Entitlement to an increased evaluation for left 
varicocele, postoperative, currently rated 10 percent 
disabling.

3.  Entitlement to an increased evaluation for meatotomy for 
genital wart urinary meatus, currently rated noncompensable.

4.  Entitlement to service connection for arthritis, to 
include as secondary to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  A May 2006 rating decision increased the Veteran's 
ratings for the left varicocele and the meatotomy.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was service-connected for a postoperative left 
varicocele in September 1982.  A varicocele is a "condition 
manifested by abnormal dilation of the veins of the spermatic 
cord, [which results] in impaired drainage of blood into the 
spermatic cord veins when the patient assumes the upright 
position."  Nici v. Brown, 9 Vet. App. 494, 495 (1996) 
(citing Stedman's Medical Dictionary 1907 (26th ed. 1995)).  
He was also recently service-connected for a meatotomy for 
genital warts.  His symptoms include problems with his 
urination flow and urinary incontinence, as well as 
impotence.  Either of these service-connected disabilities 
could potentially be rated as voiding dysfunctions, which are 
evaluated according to urine leakage, frequency, or 
obstructed voiding.  In order to avoid pyramiding, a VA 
examination is needed to determine which symptoms are 
attributable to which disability.

Medical records show that the Veteran had surgery on his 
right ankle in May 2007.  A new examination is needed to 
determine his current level of disability.  When the 
available evidence is too old for adequate evaluation of the 
Veteran's current symptomatology, the duty to assist requires 
providing a new examination.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

The Veteran claims his arthritis is the result of various 
service-connected disabilities.  However, he has not been 
provided notice of the types of evidence necessary to support 
a claim of secondary service connection.  Such notice is 
needed before a decision can be made on this claim.

Accordingly, the case is REMANDED for the following action:

1.  Additional Veterans Claims 
Assistance Act of 2000 (VCAA) notice 
must be provided to the Veteran, 
including a description of the 
provisions of the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the Veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
Veteran is responsible to obtain and 
what evidence VA will obtain.  In 
particular, the notice should advise 
the Veteran as to the evidence 
necessary to substantiate his claim 
that arthritis is secondary to service-
connected disabilities.

2.  When the above development is 
completed, schedule the Veteran for a 
VA examination(s) for his right ankle 
and his varicocele and meatotomy.  The 
entire claims file must be made 
available to the VA examiner(s).  
Pertinent documents should be reviewed.  

Right Ankle.  The examiner should 
conduct a complete history and physical 
of the right ankle, specifically 
commenting on any additional functional 
impairment caused by pain or limitation 
of motion.

Varicocele and Meatotomy.  The examiner 
should conduct a complete history and 
physical.  All symptoms should be 
described and, where possible, 
attributed to either the varicocele or 
the meatotomy.  The examiner should 
specifically comment on any voiding 
dysfunction or any scarring.

3.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

